DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1-4 and 6-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0100677 to Kitamura et al., (hereinafter “Kitamura”) in combination with either one of WO 98/43806 to Hewing GMBH. (hereinafter Hweing”) or EP 1 260 546 to Borealis Technology, (hereinafter “Borealis”) or US PGPub 2009/0082513 to Kourogi et al., (hereinafter “Kourogi”) or US PGPub 20070193643 to Jervenkyla et al., (hereinafter “Jervenkyla “) or US PGPub 2004/0170790 to Ek et al;., (hereinafter “Ek”).
The rejection stands as per reasons of record.  
As discussed in the previous office action, Kitamura discloses a composition suitable for the inner layer of a water pipe ([0031], claim 2,etc.), the compositions comprising: 5-95 parts by weight of a poly(phenylene ether) (PPE), and 5-95 parts by weight of a polystyrene 
The reference further expressly discloses addition of an impact modifier, which is decribed in examples as Kraton G-1651 SEBS, i.e., a hydrogenated tri-block copolymer of an alkenyl aromatic monomer and a conjugated diene in the amounts fully corresponding to the claimed.  See, for example, illustrative embodiments disclosing addition of SEBS Kraton 1651 in the amount of 7 phr.   Kraton G1651 is a hydrogenated high molecular weight triblock SEBS copolymer comprising about 33% of styrene and having molecular weight in excess of 240,000. It is noted that identical hydrogenated copolymer is sused in illustrative examples of the instant application. 
It is further noted that the preamble limitation of “for transportation of water” is only given weight to the extent that the pipes using the composition disclosed in the reference is capable of being used such.  The pipes using the disclosed composition is inherently capable for the claimed use because the claimed composition is believed to be identical to the composition disclosed in the reference.  Moreover, the Kitamura reference 
The poly(phenylene ether) disclosed in illustrative examples is a poly(2,6-dimethyl-1,4-phenylene ether) having the intrinsic viscosity (IV) that fully correspond to the claimed IV.  See Table1, illustrative examples.
Kitamura does not address any properties of a pipe  inner surface.  However, since the compositions disclosed by Kimtamura are substantially identical to the compositions as claimed and as disclosed in the instant application, it is reasonable believed that all the properties of the products obtained from compositions disclosed by Kitamura would inherently exhibit all the properties characteristic to that compositions, including the pipe surface roughness parameters Ra and Rq.  The burden is shifted to the applicants to provide factual evidence to the contrary.  
Kitamura further expressly discloses that “Pipes made from the above composition may also be constructed in multi-layered or laminated form comprising at least two layers.  Multilayered pipes may be constructed utilizing as many layers as may be desired so long as they are thermally stable and have water proof properties.  When a pipe has two or more 
Therefore,  addition of any material known for use in construction of water  pipes would have been obvious so long as they are thermally stable and have water proof properties.
Outer protective layers made from polypropylene (PP) based resins are well known in the art for water pipes.  See for, example, Hewing, see English abstract,  Borealis, the entire document, Kourogi, [0035],   or Jervenkyla, [0141]or Ek, the entire document.
Each of those references discloses suitability of PP based resins (either alone or with additives, such as filler, i.e, for, example, talc) as and outed layer and expressly discloses several advantages of using such PP based resins in the outer layer.  The advantages include high UV resistance, low expansion coefficient, stiffness, improved impact resistance, good corrosion resistance, etc. 
Therefore, it would have been obvious to use a PP based resin or resin compositions as the outer layer for the multi-layered pipes disclosed by Kitamura for application in which the known advantages of PP based 
Claim s 5 and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable Kitamura in combination with either one Hweing or Borealisor to Kourogi or Jervenkyla or Ek and further in combination with US PGPub 2013/0142976 to Koevoets et al., (hereinafter “Koevoets”).
The disclosure of Kitamura (and other cited references is discussed above.
While expressly disclosing polystyrene as high molecular weight polystyrene (PS) , Kitamura does not specifically address the properties of PS thus implying that any PS known as being suitable for compositions similar to the compositions of Kitamura and similar uses of such compositions are suitable for use in compositions of Kitamura.
Koevoets discloses compositions similar to those disclosed in Kitamura with end uses of such compositions similar to those disclosed by Kitamura.  Koevoets expressly discloses suitability of atactic PS with melt flow index (MFI) that fully correspond to the claimed MFI.  See Koevoets table 1. 
. 

Response to Arguments
Applicant's arguments filed 3-8-21 have been fully considered but they are not persuasive. The applicants argue that the prior art fails to suggest the claimed invention since the secondary references are either not combinable with the teachings of Kitamura or fail to disclose the outer layer made of polypropylene.
Specifically, with respect to the teachings of Hewing, the applicants state that Hewing does not disclose an outer layer made of polypropylene.  However, the very title of the English abstract attached to the document and referred to by the examiner reads “MULTI LAYER PLASTIC PIPE MOVE LIQUID DRINK WATER COMPRISE BASE COVER OXYGEN IMPERMEABLE POLYETHYLENE VINYL ALCOHOL BARRIER OUTER POLYPROPYLENE PROTECTIVE LAYER.” (emphasis added).
With respect to the disclosure of Borealis the applicants argue that  the disclosure of Borealis is irrelevant to the teachings of Kitamura because 
The examine disagrees.  Adding any polymeric outer layer to any other polymer layer to obtain multilayer product with preprties considtent with the properties of each of the layer would have been prima facie obvious. 
The applicants further argue that Borealis teaches a layer made of β–nucleated polypropylene, and as such polypropylene is excluded from the list of claimed materials for the outed layer.  The applicants state that the present claim refers to a polypropylene homopolymer and assert that polypropylene homopolymer is not that same as β–nucleated polypropylene and that β–nucleated polypropylene include a nucleating agent and thus have a composition that is different from an (unmodified) propylene homopolymer.  This arguments is not persuasive for at least several reasons.
First, even though the applicants mention polypropylene homopolymer in their disclosure, the claims are clearly not limited to polypropylene homopolymers since conventional meaning of polypropylene is not limited to homopolymers.

In order to induce crystallization of PP in the β form, a β–nucleating agent is added, which agent does not affect the monomer make up of the PP  at all, i.e., the starting PP does not change its composition upon adding a nucleating agent, and homopolymer remains homopolymer.   A β–nucleating agent is just an additive and additives are completely within the scope of the claimed and disclosed thermpplastics of the outer layer (which may contain numerous additives which also may influence the polymer crystallinity). 

With respect to the teachings of Kourogi, the applicants argue that because the inner layer materials expressly specified by Kuorogi do not include PPE, i.e., “"preferably an olefin-based resin such as polypropylene, a polyethylene or a polybutene, and ABS resin, a polyamide resin or a fluororesin such as polyvinylidene fluoride," one of ordinary skills in the art “would not  have necessarily translated Kourogi's teaching related to polyolefin pipes to the  poly(phenylene ether) compositions of Kitamura since they are chemically distinct.” 
It is noted that as quoted by the applicants, the listed the resins expressly mentioned by Kourogi as the preferred materials.  In the same very paragraph referenced by the applicants, Kourogi expressly states that “Also, the material for layers other than those made of the propylene-based resin composition for a pipe member of the present invention is not specifically limited”  and certainly not limited to the listed preferred resins.
The applicants further state that “Kourogi further discloses that when a resin other than the propylene resin-based composition is used for any other layers, the resin should have a linear expansion coefficient of 8x10-5/ more effectively.”  (Emphasis added).   Once again, the applicants concentrate on the preferred embodiments, takes quotations out of the context and focus on the differences between the teachings of the references rather than on the teachings of the references (or each reference) as a whole.
The Kuorogi reference teaches that when a resin for an inner layer has a high linear expansion coefficient, “and the outer layer is comprised of layers made of the propylene-based resin composition for a pipe member of the present invention, it is possible to decrease the linear expansion coefficient of the two-layered pipe by having an outer layer comprised of the propylene-based resin composition for a pipe member of the present invention with a low linear expansion coefficient…”  Thus, when an inner layer has a low linear expansion coefficient, the reduction of linear expansion (or additional benefit of using PP outer layer) is not achieved, but all other benefits of suing PP outer layer  (such as high chemical resistance) are achieved. 
With respect to the disclosure of Jervenkyla, the applicants argue that the thermoplastic polymer of disclosed as suitable for the pipes are non-polar polymers, quoting [0055].  Once again, the applicants concentrated on one preferred embodiment and the disclosure that relates to the differences between the Kitamura reference and the secondary reference, somehow overlooking disclosure of the following paragraph, for example, [0059] disclosing another preferred embodiments in which the Jervenkyla reference expressly discloses that the suitable thermoplastic polymers comprise polar functional groups. 
The arguments with respect to the disclosure of Elk reference presented by the applicants refer beck to the arguments regarding Borealis, and, thus, such arguments have been addressed above. 

The arguments regarding the rejection of dependent claims 5 and 8  are based on the argument regarding the rejection of independent claim 1 and, thus, have been also addressed above. 
The invention as claimed, therefore, is still considered to be unpatentable over the combined teachings of the cited references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ